COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Causey and Senior Judge Clements


              JEFFREY DOUGLAS CHERIPKA
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1217-21-2                                          PER CURIAM
                                                                                   AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF FLUVANNA COUNTY
                                                Richard E. Moore, Judge

                                (Reed C. Amos; Amos & Amos, PLLC, on brief), for appellant.
                                Appellant submitting on brief.

                                (Jason S. Miyares, Attorney General; Craig W. Stallard, Senior
                                Assistant Attorney General, on brief), for appellee.


                      Jeffrey Douglas Cheripka was indicted in Fluvanna County for three counts of sexual

              penetration of a child under the age of thirteen, in violation of Code § 18.2-67.2(A)(1), one count of

              aggravated sexual battery, in violation of Code § 18.2-67.3(A)(1), and two counts of rape of a child

              under the age of thirteen, in violation of Code § 18.2-61(A, iii). Proceeding pro se, Cheripka filed a

              motion for pre-trial bail. The circuit court denied Cheripka’s motion for pre-trial bail, and this

              appeal followed.1 After examining the briefs and record in this case, the panel unanimously

              agrees that because “the appeal is wholly without merit,” oral argument is unnecessary.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       During the pendency of this appeal, Cheripka was tried and convicted of two of the
              three counts of sexual penetration of a child under the age of thirteen, in circuit court case
              numbers 19CR205 and 19CR206. The other charges remain unresolved. Accordingly,
              Cheripka’s appeal of the circuit court’s denial of pre-trial bail is moot as to those charges. See
              Palmer v. Commonwealth, 74 Va. App. 336, 338-39 (2022).
Therefore, we dispense with oral argument in accordance with Code § 17.1-403(ii)(a) and

Rule 5A:27(a).

                                           BACKGROUND

        At Cheripka’s bail hearing, he claimed that, while incarcerated since his arrest for the

charged crimes, he abided by the rules of the jail and assisted other inmates. He said that he had

prevented another inmate from committing suicide and obtained help for him. He asserted that the

charged offenses did not involve a firearm, that he had voluntarily turned himself in to the police,

that he did not flee after he was charged, and that he no longer coached children’s soccer. He said

that his incarceration had exacerbated a preexisting hearing impairment. Cheripka said that after a

protective order was entered against him, he voluntarily left his home where the victims resided, and

he did not return. Cheripka asserted that he had never missed a court date and promised that he

would not in the future.

        The Commonwealth proffered that if convicted, Cheripka potentially faced multiple

mandatory life sentences for sexual crimes against two of his stepdaughters. One of the victims

alleged that Cheripka had fondled and digitally penetrated her during incidents that occurred when

she was between eight and thirteen years old. The other victim alleged that Cheripka sexually

abused her, and the abuse escalated to rape. Cheripka had the second victim take pregnancy tests

after forcing her to have sex. Cheripka threatened the victims not to disclose his conduct or they

would go to jail, be sent to foster care, or have to live with their biological father, whom they feared.

After the Department of Social Services began investigating one victim’s initial disclosures,

Cheripka left Virginia for New Jersey. While hospitalized there for a mental health issue, Cheripka

admitted that he had sexually assaulted his children, and claimed that he had a dual personality.

        In denying Cheripka’s motion for bail, the circuit court considered the severity and number

of charges against Cheripka, as well as the potential for multiple life sentences if he is convicted.

                                                  -2-
The circuit court further noted that there are two victims, Cheripka’s stepdaughters, whose

allegations against him are consistent with one another. In addition, Cheripka admitted that he

sexually abused his stepdaughters. The circuit court concluded that it did not find Cheripka to be a

flight risk, but that he posed an unreasonable risk to his stepchildren. The circuit court also

expressed concern about Cheripka’s mental health and that if released he might attempt to influence

the victims’ testimony.

                                              ANALYSIS

        Cheripka argues that the circuit court abused its discretion in denying his motion for

pre-trial bail. This Court reviews a trial court’s decision to grant or deny bail for an abuse of

discretion. See Commonwealth v. Duse, 295 Va. 1, 7 (2018); Commonwealth v. Thomas, 73

Va. App. 121, 127 (2021); see also Rule 5A:2(b). When reviewing a trial court’s decision for an

abuse of discretion, this Court defers to the trial court’s judgment and will “not reverse merely

because it would have come to a different result in the first instance.” Lawlor v. Commonwealth,

285 Va. 187, 212 (2013). Nonetheless, “a trial court ‘by definition abuses its discretion when it

makes an error of law.’” Auer v. Commonwealth, 46 Va. App. 637, 643 (2005) (quoting Shooltz

v. Shooltz, 27 Va. App. 264, 271 (1998)). Thus, the trial court abuses its discretion

                when a relevant factor that should have been given significant
                weight is not considered; when an irrelevant or improper factor is
                considered and given significant weight; and when all proper
                factors, and no improper ones are considered, but the court, in
                weighing those factors, commits a clear error of judgment.

Lawlor, 285 Va. at 213 (quoting Landrum v. Chippenham & Johnston-Willis Hosps., Inc., 282

Va. 346, 352 (2011)).

        “Code § 19.2-120 governs pre-trial bail.” Duse, 295 Va. at 1. Under Code § 19.2-120, a

person held in custody pending trial for a criminal offense “shall be admitted to bail by a judicial

officer, unless there is probable cause to believe that . . . [h]e will not appear for trial or hearing


                                                  -3-
or at such other time and place as may be directed” or “[h]is liberty will constitute an

unreasonable danger to himself, family or household members as defined in § 16.1-228, or the

public.” Code § 19.2-120(A)(1) and (2).2 In making the determination of whether a defendant

should be admitted to bail, the judicial officer

               shall consider all relevant information, including (i) the nature and
               circumstances of the offense; (ii) whether a firearm is alleged to
               have been used in the commission of the offense; (iii) the weight of
               the evidence; (iv) the history of the accused or juvenile, including
               his family ties or involvement in employment, education, or
               medical, mental health, or substance abuse treatment; (v) his length
               of residence in, or other ties to, the community; (vi) his record of
               convictions; (vii) his appearance at court proceedings or flight to
               avoid prosecution or convictions for failure to appear at court
               proceedings; and (viii) whether the person is likely to obstruct or
               attempt to obstruct justice, or threaten, injure, or intimidate, or
               attempt to threaten, injure, or intimidate, a prospective witness,
               juror, victim, or family or household member as defined in
               § 16.1-228.

Code § 19.2-120(B).3

       Cheripka is charged with offenses which could result in mandatory life sentences if he is

convicted. See Code § 18.2-61(B)(2); 18.2-67.2(B)(2). Cheripka’s stepdaughters are the victims

of the multiple crimes for which he is indicted. While hospitalized in New Jersey, Cheripka

confessed that he sexually abused members of his family. In addition, Cheripka had a history of

mental health instability. Considering all the facts and circumstances, we do not find that the

circuit court abused its discretion in finding that Cheripka’s release on bail would constitute an


       2
         Code § 16.1-228’s definition of family or household member includes “the
person’s . . . stepchildren . . . regardless of whether such persons reside in the same home with
the person.”
       3
         Code § 19.2-120(B) previously imposed a presumption against bail for certain
enumerated offenses. Effective July 1, 2021, Code § 19.2-120 no longer contains any
presumption against bail. See 2021 Va. Acts ch. 337. However, according to Code
§ 19.2-120(A), the circuit court was nonetheless obligated to consider whether there was
“probable cause to believe that” Cheripka’s pre-trial release would “constitute an unreasonable
danger to” his stepchildren.
                                              -4-
unreasonable risk of danger to his stepchildren. Thus, the circuit court did not err in denying

Cheripka’s request for pre-trial bail, and we do not disturb that decision.

                                                                                          Affirmed.




                                                -5-